SEARCHDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 5/2/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites an “information processor comprising…at least one processor”. It is unclear how a processor can comprise a processor. Therefore, this claim is deemed indefinite. Claims 2-9 are rejected the same because they depend upon claim 1. 
Claim 1 recites “wherein the direction of the propagation of the tactile stimulus is indicated with respect to one or more positions separate from the position of the user.” However, it is unclear what the “one or more positions” are referring to. Therefore, this claim is deemed indefinite. Claims 2-9 are rejected the same because they depend upon claim 1. 

Claims 1 recites an “information processor comprising a perception control section configured to output information, based on a position of a user and a tactile stimulus presentation position indicating a direction of propagation of a tactile stimulus relative to the user, by at least one of an auditory effect or a visual effect, wherein the direction of the propagation of the tactile stimulus is indicated with respect to one or more positions separate from the position of the user, and wherein the perception control section is implemented via at least one processor." However, the claim only recites the result or intend use of the “information processor” but it does not recite any other elements for achieving the claimed result or intend use. Therefore, this claim is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claims 2-9 are rejected the same because they depend upon claim 1. 

Claim 10 recites an “information processing method executed by a computer, the method comprising- outputting information, based on a position of a user and a tactile stimulus presentation position, indicating a direction of propagation of a tactile stimulus relative to the user, by at least one of an auditory effect or a visual effect, wherein the direction of the propagation of the tactile stimulus is indicated with respect to one or more positions separate from the position of the user.” However, the claim only recites the result or intend use of the method but it does not recite any method steps. Therefore, this claim is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps.

Claim 11 recites a “non-transitory computer-readable storage medium having embodied thereon  a program, which when executed by a computer causes the computer to implement execute a method, the method comprising:  outputting information, based on a position of a user and a tactile stimulus presentation position, indicating a direction of propagation of a tactile stimulus relative to the user, by at least one of an auditory effect or a visual effect, wherein the direction of the propagation of the tactile stimulus is indicated with respect to one or more positions separate from the position of the user” However the claim only recites the result or intend use of the “non-transitory computer-readable storage medium having embodied thereon  a program” but it does not recite any steps. Therefore, this claim is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yokoyama et al. (WO2018008217A1; however, the rejection references the corresponding English translation US 20190196596 A1).

Regarding claim 1, Yokoyama discloses an information processor (fig. 1, 10 ; [0042] an information processing system according to an embodiment of the present disclosure will be described with reference to FIG. 1. FIG. 1 is an explanatory diagram illustrating the configuration of the information processing system according to the embodiment. As illustrated in FIG. 1, the information processing system includes a server 10, a display device 30, and a communication network 32.) comprising a perception control section configured to output information, based on a position of a user and a tactile stimulus presentation position indicating a direction of propagation of a tactile stimulus relative to the user, by at least one of an auditory effect or a visual effect, wherein the direction of the propagation of the tactile stimulus is indicated with respect to one or more positions separate from the position of the user, and wherein the perception control section is implemented via at least one processor (figs. 5, 9-13 and 23-25; [0044] The tactile stimulus unit 200 outputs, for example, a tactile stimulus such as vibration in accordance with, for example, a control signal received from the server 10. [0047] FIG. 5 is an explanatory diagram illustrating an example of a relation (an example of a phantom sensation) between perceptual positions and output intensities of two tactile stimulus units 200 in the situation illustrated in FIG. 4. For example, as illustrated in FIG. 5, it is assumed that, for example, an output intensity of the tactile stimulus unit 200a is successively weakened, such as "1," "0.6," and "0," and an output intensity of the tactile stimulus unit 200b is successively strengthened, such as "0," "0.6," and "1" over time. In this case, as illustrated in FIG. 5, a perceptual position 50 (perceived by the user) can be successively moved from a contact position of the tactile stimulus unit 200a to a contact position of the tactile stimulus unit 200b. By changing the output intensities of the plurality of tactile stimulus units 200 in this way, it is possible to successively expand a range of a tactile stimulus which can be presented by the plurality of tactile stimulus units 200 without changing a disposition interval of the individual tactile stimulus units 200. [0048] The sound output unit 202 outputs a sound in accordance with a control signal received from, for example, the server 10. [0064] The target position and intensity decision unit 104 decides a target perceptual position of a tactile stimulus and a target perceptual intensity at the perceptual position at a predetermined timing. Here, the target perceptual position can basically be set on the body of the user. [0126]-[0131] discloses an example of the information processing system that identifies a position (collision position) on a user's body that corresponds to the position of a tip of an object in an image, determines a movement path of the perceived position of a target on the basis of the identified position and a movement trajectory of the object in the image, controls the output of tactile stimuli on a plurality of tactile stimuli sections such that the user perceives the range of the perceived positions of the target to move continuously along a movement path of the perceived positions of the target, and can display a video of a spear piercing the user's body while simultaneously presenting, to the user, tactile stimuli and sounds most suited to the video. 
Furthermore, according to MPEP 2114 II, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.). 

Regarding claim 2, Yokoyama discloses the information processor according to claim 1, wherein the tactile stimulus presentation position comprises a position where the tactile stimulus is actually presented (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 3, Yokoyama discloses the information processor according to claim 1, wherein the perception control section outputs the information, based on the position of the user and the desired tactile stimulus presentation position, indicating not only the direction of the propagation of the tactile stimulus relative to the user, but also a separation distance between the position of the user and the one or more positions of the tactile stimulus presentation, by the auditory effect or the visual effect (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 4, Yokoyama discloses the information processor according to claim 1, wherein the perception control section is further configured to decide, based on the position of the user and the tactile stimulus presentation position, a range of a configuration to be controlled for generation of the auditory effect (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 5, Yokoyama discloses the information processor according to claim 1, wherein the tactile stimulus comprises a vibration, wherein at least one first vibration presentation unit is used for presentation of the vibration, among a plurality of vibration presentations units allowing for presentation of the vibration, and wherein each vibration presentation unit of the plurality of vibration presentations units is implemented via at least one actuator (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 6, Yokoyama discloses the information processor according to claim 5, wherein the perception control section is further configured to cause a second vibration presentation unit other than the at least one first vibration presentation unit used for presentation of the vibration, among the plurality of the vibration presentation units allowing for the presentation of the vibration, to output data of a frequency component in an audible range of a human to thereby generate the auditory effect (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 7, Yokoyama discloses the information processor according to claim 6, wherein the perception control section is further configured to decide, based on the position of the user and the tactile stimulus presentation position, the vibration presentation unit to be controlled for the generation of the auditory effect, among the plurality of the vibration presentation units (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 8, Yokoyama discloses the information processor according to claim 6, wherein the perception control section is further configured to generate second information for generation of the auditory effect or the visual effect based on first information used for the presentation of the vibration by the at least one first vibration presentation unit (figs. 1, 5, 9-13 and 23-25; [0042], [0044], [0047], [0048], [0064], and [0126]-[0131]). 

Regarding claim 9, Yokoyama discloses the information processor according to claim 1, wherein the perception control section distinctively is further configured to distinctively control a band component lower than a predetermined frequency and a band component equal to or higher than the predetermined frequency, among information used for generation of the auditory effect ([0157] In addition, the perceptual intensity of the tactile stimulus can generally differ depending on a frequency of vibration.). 

Claim 10 is being rejected similarly to the rejection of claim 1 above for being directed to a method having steps corresponding to the operations/functions claim 1 above whereby the scope and contents of the recited limitations are substantially the same.

Claim 11 is being rejected similarly to the rejection of claim 1 above for being directed to an apparatus having operations/functions corresponding to claim 1 above whereby the scope and contents of the recited limitations are substantially the same.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 

Applicant argues that the prior art does not teach or suggest the claimed “information processor comprising a perception control section configured to output information, based on a position of a user and a tactile stimulus presentation position indicating a direction of propagation of a tactile stimulus relative to the user, by at least one of an auditory effect or a visual effect, wherein the direction of the propagation of the tactile stimulus is indicated with respect to one or more positions separate from the position of the user, and wherein the perception control section is implemented via at least one processor”; however the examiner respectfully disagrees. Yokoyama figs. 5, 9-13 and 23-25 and [0044] teach the tactile stimulus unit 200 outputs, for example, a tactile stimulus such as vibration in accordance with, for example, a control signal received from the server 10. [0047] FIG. 5 is an explanatory diagram illustrating an example of a relation (an example of a phantom sensation) between perceptual positions and output intensities of two tactile stimulus units 200 in the situation illustrated in FIG. 4. For example, as illustrated in FIG. 5, it is assumed that, for example, an output intensity of the tactile stimulus unit 200a is successively weakened, such as "1," "0.6," and "0," and an output intensity of the tactile stimulus unit 200b is successively strengthened, such as "0," "0.6," and "1" over time. In this case, as illustrated in FIG. 5, a perceptual position 50 (perceived by the user) can be successively moved from a contact position of the tactile stimulus unit 200a to a contact position of the tactile stimulus unit 200b. By changing the output intensities of the plurality of tactile stimulus units 200 in this way, it is possible to successively expand a range of a tactile stimulus which can be presented by the plurality of tactile stimulus units 200 without changing a disposition interval of the individual tactile stimulus units 200. [0048] The sound output unit 202 outputs a sound in accordance with a control signal received from, for example, the server 10. [0064] The target position and intensity decision unit 104 decides a target perceptual position of a tactile stimulus and a target perceptual intensity at the perceptual position at a predetermined timing. Here, the target perceptual position can basically be set on the body of the user. [0126]-[0131] discloses an example of the information processing system that identifies a position (collision position) on a user's body that corresponds to the position of a tip of an object in an image, determines a movement path of the perceived position of a target on the basis of the identified position and a movement trajectory of the object in the image, controls the output of tactile stimuli on a plurality of tactile stimuli sections such that the user perceives the range of the perceived positions of the target to move continuously along a movement path of the perceived positions of the target, and can display a video of a spear piercing the user's body while simultaneously presenting, to the user, tactile stimuli and sounds most suited to the video. 
Furthermore, according to MPEP 2114 II., a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 
Additionally, all the of the claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Therefore, applicant’s arguments are deemed not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684